El Juez Asociado Sr. del Toro,
emitió la opinión dol tribunal.
Mercedes Escalona Decastro estableció nna demanda so bre reivindicación y daños y perjuicios. Se trata de una pequeña casa situada fuera de la zona urbana, frente al ca-mino de Coamo a Barros, cuyo valor se fija en $300. Los perjuicios reclamados, que son las- rentas debidas producir por espacio de diez años, se calculan en $720. Archivada la demanda, la demandante solicitó una orden de injunction pendente lite basándose en que la parte demandada estaba destruyendo la casa.en cuestión. La corte ordenó que-se ex-pidiera el auto preliminar, quedando en entredicho las par tes, y se fijó un día para oirlas y resolver entonces en defi-nitiva. En el día señalado la parte demandante presentó prueba documental y testifical, consistiendo la primera en *719una certificación creditiva de que tenía‘inscrito a su favor en el registro de la propiedad el dominio de una casa cuya descripción es la misma que la clada^en la demanda a la que se reclama en el pleito. La parte demandada presentó tam bien prueba documental y testifical tendente claramente a demostrar que la casa de que está en posesión le pertenece en propiedad y que la casa a que se refiere la certificación del registro presentada por la parte demandante es otra que estuvo edificada muy cerca y que fué destruida por el ciclón de San Oiriaco. También tendió a demostrar dicha prueba que los demandados eran solventes.
El juez de distrito después de ‘11 estudiar detenidamente la evidencia presentada por ambas partes, ’! declaró. sin lugar la solicitud, quedando levantado el entredicho. No conforme la demandante apeló para ante este tribunal.
Insiste la apelante en que tiene un derecho absoluto al injunction porque si la casa se destruye, se destruye tam-bién su acción y se verá obligada a establecer un pleito de naturaleza distinta.
Convenimos^ en que el mero hecho de que esté en disputa, el título de propiedad, cuando se trata de evitar un daño irreparable como pudiera considerarse en ciertos casos el ocasionado por la destrucción de una casa, no es suficiente por sí sólo para negar un injunction. Véase 14 R.. C. L. 347, .444 y 451. Pero cuando no se trata como en este caso de una simple disputa sino que la prueba que se practica pro-porciona al juez una base suficiente para formar su criterio, y no se demuestra que al formarlo abusara de su poder dis-crecional, la corte de apelación no revocará la acción tomada por la corte de distrito. Además, la destrucción de la casa de que aquí se trata, — una casita de maderas, corriente, que se alquilaba para tienda, sin valor de afección alguno, sin algo peculiar o notable, — no constituye un daño irreparable, habiéndose demostrado la solvencia de la parte demandada, Seguramente que si se obligara en su caso a dicha parte a *720reedificar la casa o *'a pagar el dinero necesario para la ree • dificación, la demandante no sufriría perjuicio alguno.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y HutcMson.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.